Case 3:20-cv-00341-MMH-PDB Document 17 Filed 08/28/20 Page 1 of 3 PageID 195




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

JANE G. CHARLES,

             Plaintiff,

v.                                                         NO. 3:20-cv-341-J-34PDB

UNDERHILL STAFFING HEALTH SERVICE,

             Defendant.



                                      Order

      Jane Charles, proceeding without a lawyer, filed a complaint and a motion to
proceed in forma pauperis (“IFP”). Docs. 1, 2. The Court took the motion under
advisement and directed her to file an amended complaint, which she did. Docs. 4, 7.
The Court granted the motion, permitted her to proceed IFP, directed the clerk to
send her the required forms, and directed her to return the completed forms with a
copy of the amended complaint and exhibits by July 16, 2020, for forwarding to the
United States Marshal for service. Doc. 9. She timely complied, and the Marshal
served Underhill Staffing Health Service on July 31, 2020, Doc. 12. Underhill filed a
motion to dismiss the amended complaint on August 21, 2020. Doc. 13. Underhill’s
counsel states she mailed a copy of the motion to dismiss to Ms. Charles the same
day. Doc. 13 at 24. Ms. Charles filed a document titled “Clerk Entry of Default
Agai[n]st Underhill Staffing Defendant” three days later. Doc. 15.

      In the document, Ms. Charles contends Underhill failed to timely respond to
the complaint (listing both 21 and 20 days as the response time) and requests the
clerk enter default and default judgment in the amount of $300,000 for each claim,
totaling $2,100,000. Doc. 15. The Court construes the document as a motion for
default and default judgment.
Case 3:20-cv-00341-MMH-PDB Document 17 Filed 08/28/20 Page 2 of 3 PageID 196




       Federal Rule of Civil Procedure 12 provides, “A defendant must serve an
answer … within 21 days after being served with the summons and complaint.” Fed.
R. Civ. P. 12(a)(1)(A)(i). “Service” includes mailing a document “to the person’s last
known address—in which event service is complete upon mailing.” Fed. R. Civ. P.
5(b)(2)(C).

       Rule 55 provides, “When a party against whom a judgment for affirmative
relief is sought has failed to plead or otherwise defend, and that failure is shown by
affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).
After default, “[i]f the plaintiff’s claim is for a sum certain or a sum that can be made
certain by computation, the clerk—on the plaintiff’s request, with an affidavit
showing the amount due—must enter judgment for that amount and costs against a
defendant who has been defaulted for not appearing and who is neither a minor nor
an incompetent person.” Fed. R. Civ. P. 55(b)(1).

       Underhill had until August 21, 2020—21 days from the service of the complaint
and summons (July 31, 2020)—to respond to the amended complaint. * Underhill filed
on the docket and mailed the motion to dismiss on August 21, 2020, making the
response timely. There is no basis for default, and without default there is no basis
for default judgment. The Court denies the motion, Doc. 15.

       Ordered in Jacksonville, Florida, on August 28, 2020.




       *The deadline is determined by “exclud[ing] the day of the event that triggers the
period; count[ing] every day, including intermediate Saturdays, Sundays, and legal
holidays; and includ[ing] the last day of the period, but if the last day is a Saturday,
Sunday, or legal holiday, the period continues to run until the end of the next day that is
not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(1)(A)–(C).

                                            2
Case 3:20-cv-00341-MMH-PDB Document 17 Filed 08/28/20 Page 3 of 3 PageID 197




c:    Jane G. Charles
      7147 Old Kings Road S.
      Apt. K-81
      Jacksonville, FL 32217




                                     3
